993 F.2d 1546
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.S. Archer GREEN;  Philip D. Hightower;  Theodore T.Fountain;  Lawrence M. Fountain;  Jan R. Goergen;Robert Fletcher;  James Ramey,Plaintiffs and Defendants onCounterclaim-Appellees,v.Stewart T. SMYTHE, Defendant and Plaintiff on Counterclaim-Appellant,Ironsides, Inc., Defendant on Counterclaim-Appellee.
No. 92-6569.
United States Court of Appeals, Sixth Circuit.
May 7, 1993.

Before MILBURN, RYAN and NORRIS, Circuit Judges.

ORDER

1
Stewart T. Smythe, a Kentucky resident, appeals pro se from a district court order granting plaintiffs' motion to voluntarily dismiss their complaint.   This case has been referred to a panel of the court for initial review of appellate jurisdiction.


2
This securities and civil diversity action originated in a dispute between the parties over control and ownership of a Kentucky corporation.   Plaintiffs filed the original complaint, and Smythe responded with a counterclaim.   Plaintiffs were granted summary judgment on all counts of the counterclaim, and that result was affirmed on appeal to this court.   Plaintiffs then moved for and were granted voluntary dismissal of their complaint.


3
Upon consideration, it is concluded that Smythe lacks standing to contest the voluntary dismissal of plaintiffs' complaint, as he was not aggrieved by the order.   See Native Village of Tyonek v. Puckett, 957 F.2d 631, 633 (9th Cir.1992).   To the extent that Smythe is attacking the disposition of his counterclaim, such issues are not properly before the court as they have been previously ruled on in earlier appeals to this court.


4
Accordingly, this appeal is dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.